Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-9 are allowed.
	             The closest prior art, Bass (US Patent #6,952,424), discloses “If the target port queue's threshold has not been exceeded, the slot that is indicated by the current pointer is then examined. If the slot is found to be empty, then the current pointer may advance to the next non-empty slot to find a flow queue WFQ candidate. If all slots are found to be empty, the current pointer is unchanged and no candidate is found. If the slot is found to be non-empty within this one calendar, then the flow queue address in stored in the slot is the WFQ candidate for this port”. 
                 However, the prior art differs from the present invention because the prior art fails to disclose “holding pointers of the slots having undergone a preceding search of the port queue by the processors; searching this port queue from the slots that the pointers indicate; searching for the requests addressed to the respective logical devices to which the processors correspond; and storing the requests in the virtual queues corresponding to the logical devices, to process the requests”.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 9 identify the distinct features “holding pointers of the slots having undergone a preceding search of the port queue by the processors; searching this port queue from the slots that the pointers indicate; searching for the requests addressed to the respective logical devices to which the processors correspond; and storing the requests in the virtual queues corresponding to the logical devices, to process the requests", which are not taught or suggested by the prior art of records.
Claims 1-9 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-9 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135